84969: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25856: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84969


Short Caption:BOWLES VS. STATE, DEP'T OF CORR.Court:Supreme Court


Related Case(s):84929


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTravis Wilford Bowles
					In Proper Person
				


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/12/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/06/2022Filing FeeFiling Fee due for Petition. (SC)


07/06/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus or in the Alternative Show Cause. (SC)22-21148




07/06/2022MotionFiled Proper Person Motion to Continue to Proceed In Forma Pauperis in this Case. (SC)22-21149




07/25/2022Order/ProceduralFiled Order Waiving Filing Fee. Petitioner is seeking a waiver of the filing fee for this original proceeding, asserting indigence and inability to pay it.  Good cause having been demonstrated, the motion is granted.  NRAP 21(g).  No filing fee is due in this matter. (SC)22-23288




08/18/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-25856




08/26/2022OtherReturned Unfiled Document in regards to motion to proceed in forma pauperis to Appellant.22-26908





Combined Case View